Citation Nr: 1228908	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for any chronic disability manifested by high cholesterol and triglycerides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran served on active duty from March 1954 to December 1981.  The Veteran also had almost six years of earlier active duty.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a hearing before the undersigned at the RO and a transcript of that hearing is associated with the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the RO listed the Veteran's claims of service connection for high cholesterol and high triglycerides as two separate issues.  However, the Board has combined the two claims and broadened the claim to include any chronic disability manifested by these two symptoms so as to best reflect the appellant's intent when filing his claim for service connection to cover all possible disorders that could cause high cholesterol and high triglycerides.  See West v. Brown, 7 Vet. App. 329 (1995) (en banc) (an appeal of a service connection claim includes all benefits that potentially stem from the essential elements of the claim).  


FINDINGS OF FACT

1.  The more competent and credible evidence of record demonstrates that the Veteran's chronic disability manifested by high cholesterol and triglycerides is a cardiovascular disease diagnosed as artherosclerosis of the carotid arteries.

2.  The more competent and credible evidence of record demonstrates that the Veteran's service-connected rheumatoid arthritis contributed to his developing artherosclerosis of the carotid arteries.


CONCLUSION OF LAW

A cardiovascular disease diagnosed as artherosclerosis of the carotid arteries, a chronic disability manifested by high cholesterol and triglycerides, was caused by the Veteran's service-connected rheumatoid arthritis.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

However, given the fully favorable decision contained herein, the Board finds that further discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends that his chronic disability manifested by high cholesterol and triglycerides is a cardiovascular disease diagnosed as artherosclerosis of the carotid arteries and his service-connected rheumatoid arthritis contributed to his having artherosclerosis of the carotid arteries.  In the alternative, the Veteran argues that he first manifested high cholesterol and triglycerides while on active duty in 1977 and the failure of the Air Force to treat him for these problems while on active duty caused his current cardiovascular disease diagnosed as artherosclerosis of the carotid arteries.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the Veteran's claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With the above criteria in mind, the Board will first consider secondary service connection.  In this regard, the record shows that the Veteran has been service connected for rheumatoid arthritis since December 10, 1981.  

As to the current disability manifested by high cholesterol and triglycerides, the November 2010 VA examiner opined, in part, that high cholesterol and triglycerides are factors in developing arteriosclerosis and opined that the Veteran had a cardiovascular disease diagnosed as bilateral carotid artherosclerosis.  Moreover, the Veteran's post-service treatment records noted his having a problem with high cholesterol and triglycerides and his treatment for cardiovascular diseases variously diagnosed as, among other things, artherosclerosis of the carotid arteries.  

As to the relationship between the chronic disability manifested by high cholesterol and triglycerides (i.e., a cardiovascular disease diagnosed as artherosclerosis of the carotid arteries) and his service-connected rheumatoid arthritis, as reported above, the November 2010 VA examiner opined, in part, that high cholesterol and triglycerides are factors in developing arteriosclerosis.  Similarly, in a September 2011 statement from the Veteran's VA physician, a vascular surgeon, it was opined that untreated high cholesterol and triglycerides can result in artherosclerosis of the carotid arteries.  Furthermore, in a June 2012 letter from Angelo Gaffo, M.D., Assistant Professor of Medicine, Division of Rheumatology, it was opined, in relevant part, as follows:

It is a confirmed medical fact that rheumatoid arthritis adversely affects cardiovascular health.  Specifically, it can predispose [a Veteran] to artherosclerosis and cardiovascular events such as myocardial infarction and stroke.  In [the Veteran's] case [it] is more likely than not that his rheumatoid arthritis has contributed to [his] cardiovascular disease . . . 

On the other hand, at the November 2010 VA examination conducted by a nurse practitioner (NP), it was opined that it is less likely as not that the Veteran's current carotid artherosclerosis is caused by or is a result of his rheumatoid arthritis and/or albuminuria.  The examiner reached this conclusion because there was no medical literature to support such a link.

The Board finds that the June 2012 opinion from Dr. Gaffo, an Assistant Professor of Medicine, Division of Rheumatology, more competent, probative, persuasive, and credible than the November 2010 VA opinion obtained from a NP.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Not only is Dr. Gaffo's background and training more extensive and directly related to the issue at hand, Dr. Gaffo provided a reasonable rationale for his opinion.  Therefore, the Board finds that the more competent and credible evidence of record shows that the Veteran's service-connected rheumatoid arthritis caused or aggravated the chronic disability manifested by high cholesterol and triglycerides (i.e., a cardiovascular disease diagnosed as artherosclerosis of the carotid arteries).  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Under such circumstances, and granting the claimant the benefit of any doubt in this matter, the Board concludes that the chronic disability manifested by high cholesterol and triglycerides (i.e., a cardiovascular disease diagnosed as artherosclerosis of the carotid arteries) was caused by the Veteran's service-connected rheumatoid arthritis and that service connection for this disorder is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310; Allen, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cardiovascular disease diagnosed as artherosclerosis of the carotid arteries, a chronic disability manifested by high cholesterol and triglycerides, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


